[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
The plaintiff herein has brought this action seeking injunctive relief, punitive damages and attorneys fees. The dispute arises from the parking of a pick-up truck inside the garage of a unit owner at the Summerwood Condominium complex.
The condominium documents in no way prohibit the parking of a pick-up truck within a garage unit. Article VII, Section 4 of the Declaration entitled "Description of Units," is, not surprisingly, descriptive, and cannot, in any logical or consistent reading of the condominium declaration, by-laws and rules, be construed to be anything else. It is in no way restrictive. The only restriction on the parking of trucks bans them from the common areas of the condominium.
This court declines to second guess the Board of Directors of the condominium. Their actions do not appear to be the result of fraud, dishonesty or incompetence. The board's actions were made in good faith with due care, in the exercise of honest judgment and in the lawful furtherance of the condominium's business. The defendants acted properly in addressing the plaintiff's complaint, and there was no dereliction of duty.
The plaintiff's claim regarding the defendant Gladstein's ownership interest is moot.
The plaintiff's claim that Mr. Gladstein's ownership of the garage in trust restricted the transferability of the garage is without merit. See Conn. Gen. Stat. 47-20.
Judgment shall enter in favor of the defendants.
  Elaine Gordon Judge of the Superior Court
CT Page 3347